Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
OF PENNSYLVANIA

LISA JONES,
C.A. NO.
Plaintiff

V.
Jury Trial Demanded
BETHEL PARK SCHOOL DISTRICT, and
JOSEPH PASQUERILLA,

Defendants

Nee ee ee ee es es ee ee ee

COMPLAINT

Lisa Jones, the Plaintiff, sets for the following in support of her Complaint

against the Defendants, Bethel Park School District and Joseph Pasquerilla.
STATEMENT OF THE COURT’S JURISDICTION
1. This court has jurisdiction over this matter by virtue of 28 U.S.C. §1331
and 29 U.S.C.§623 and §626. Jones sets forth claims under 42 U.S.C. §1983
against the Defendants. They have violated Jones’ right to procedural due
process as guaranteed by the 14" Amendment of the United States Constitution.
Jones also states claims under the Age Discrimination in Employment Act, 29
U.S.C. §623, et seq.
IDENTIFICATION OF THE PARTIES

2. Lisa Jones is an adult individual who resides in the Western District of
Pennsylvania.
3. Bethel Park School District (herein District) is a governmental entity that
provides a free public education to school age students who reside within its

confines.
Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 2 of 16

4. Joseph Pasquerilla is the Superintendent of the Bethel Park School
District. He occupies the most authoritative administrative position within the
District. He is charged with implementing District policy and is responsible for all
aspects of the operation of the District’s functions and activities.

STATEMENT OF FACTS
5. In Pennsylvania, once a teacher has secured tenure, she has significant
job protection. This protection even extends to the right not to be suspended or
demoted without cause. The only causes which can justify a demotion or
suspension are enumerated in 24 P.S. § 11-1124. Additionally, the steps a
school district must follow when selecting who will be demoted and the
circumstances under which a demoted person must be re-instated are strictly

governed by the Public School Code (24 P.S. § 11-1125.1).

6. Jones, who was born in 1975, is a tenured professional employee of the
District.
7. Jones began working for the District as a long-term substitute in the1999-

2000 school year and was hired full-time for the 2000-2001 school year.

8. During the first 6 years of her employment with the District, Jones worked
as a full-time elementary gifted education teacher.

9. She exercised her right to voluntary transfer to a full-time kindergarten
position and continued to hold that position until 2011.

10. In 2011, there was a District reorganization pursuant to 24 P.S. § 11-1124,
which resulted:in the need to demote an employee. As a result of this

reorganization, Jones was demoted to part-time professional employee status.
Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 3 of 16

Jones accepted the demotion and did not contest it, even though she was not the
least senior person in the area involved in the reorganization. The demotion was
not, in any way, associated with Jones’ performance.
11. | The process by which a particular tenured professional employee may be
selected for demotion or suspension is set out by the legislature in the
Pennsylvania Public School Code. 24 P.S. § 11-1125.1.
12.  Asset.outin § 11-1125.1, the selection of employees to be demoted or
suspended is based on performance under section (a) and seniority under
section (a.1).
13. | Since the demotion, Jones has continued to teach kindergarten for the
District, but only on a part-time basis, as she remains on demoted status. Jones
has always been an excellent employee and her ratings reflect that fact. Given
the length of her employment, Jones has acquired significant seniority within the
District.
14. | The Public School Code governs not only when and under what
circumstances a demotion or suspension of a tenured employee can occur, but
also when a demoted or suspended employee must be recalled to their former or
comparable position.
15. | In relevant part, § 11-1125.1 of the Public School Code provides as
follows:

(c) A school entity shall realign its professional staff so as to insure

that more senior employes are provided with the opportunity to fill

positions for which they are certificated and which are being filled
by less senior employes.

KKK
Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 4 of 16

(d)(2) Suspended professional employes or professional employes

demoted for the reasons set forth in section 1124 shall be

reinstated on the basis of their seniority within the school entity. No

new appointment shall be made while there is such a suspended or

demoted professional employe available who is properly certificated

to fill such vacancy. (Emphasis supplied)
16. As construed by the Pennsylvania Courts, this provision of the Public
School Code mandates that a school district must ensure the more senior
suspended or demoted employees be given priority whenever a school district
makes any appointment of professional employees. Bennet, v. Central
Montgomery County Area, 714 A2d 623, 624 (Pa. 1997); See also Dallap v.
Sharon City School District, 571 A.2d 368 (Pa. 1990). (“[I]n undertaking a
realignment prompted by declining enrollment, school districts have no choice
but to replace less senior employees with more senior ones who carry proper
certification.”) Similarly, “[s]ection 1125.1(d)(2) precludes new appointments
when ‘there is a suspended or demoted professional employee available who is
properly certificated to fill such vacancy’ and who has seniority.” Bennet, 704
A.2d at 626. Colonial Education Association v. Colonial School District, 644 A2d
211, 214 (1994) (“[W]hen a vacancy occurs, the District must fill that vacancy
based on seniority, recalling a properly certificated suspended employee with
seniority prior to assigning an active teacher with less seniority to fill that
vacancy. In other words, regardless of a professional employee’s active or
suspended status, a District must provide a more-senior, properly certificated

professional employer the opportunity to fill a vacant position prior to assigning a

less-senior teacher to that position.”)
Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 5 of 16

17. As aconsequence of § 11-1125.1 and settled judicial interpretation of the
law, Jones has a legislatively created, court recognized, property interest in being
restored to a full time position, prior to the District making any appointment to fill
a position for which Jones has proper certification.

18. The District, however, has failed to comply with § 11-1125.1(d)(2) of the
Public School Code as interpreted by the Pennsylvania Courts with respect to its
treatment of Jones.

19. On numerous occasions since she was demoted, the District has
reassigned and appointed less senior teachers to positions for which Jones was
properly certificated.

20. The District has accomplished this deprivation deliberately and by
subterfuge, and in the absence of providing notice to Jones that it is depriving her
of the property interest to be reinstated to a full time position.

21. On many occasions since her demotion, the District has closed positions
and then transferred and appointed the occupant of that position to a different
position, which was vacated by retirement or resignation, or by virtue of shifting
class sizes in a particular grade, without posting the vacancy, or advising Jones
that a vacancy exists. It has conducted these transactions in a secretive fashion,
in the absence of posting open positions. On one occasion it also hired a new
teacher from outside the District and appointed her to a vacant position.
Following her demotion, the District has repeatedly appointed teachers with less

seniority than Jones to vacant positions for which she possesses the requisite
Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 6 of 16 .

certification, without ever notifying her that it was bypassing and ignoring her
interest in being re-instated to a full time position.

22. The District has attempted to cover its misconduct relative to depriving
Jones of her right to reinstatement by virtue of the provisions of a Collective
Bargaining Agreement (hereinafter “CBA”) with the Bethel Park Federation of
Teachers, Local 1607 (hereafter Local 1607). That CBA contains provisions that
are inconsistent with the Public School Code, § 11-1125.1. .

23. Indeed, the CBA with Local 1607 provides for a different outcome than
that called for by the Public School Code, as Article 47.10 of the CBA provides,
that “[a]ny professional employee who is furloughed shall have recall rights into
his area of certification before any new teacher is hired...” (emphasis supplied)
In other words, the District has crafted the CBA to signify that it has no obligation
to place Jones in any position, unless it is being forced to hire a new employee
off the street.

24. However, (g)(1) and (2) of 24 P.S. §11-1125.1, provide that:

(1) No collective bargaining agreement negotiated... after the
effective date of this subsection shall provide for suspending,
reinstating or realigning professional employes based on
seniority other than as provided for in this section.

(2) Upon the expiration, amendment or adoption of any agreement
or contract, a provision that provides for suspending, reinstating
or realigning professional employes based on seniority in
conflict with section 1124 or this section shall be discontinued in
any new or renewed agreement or contract or during the period

of status quo following an expired contract.

24 P.S. § 11-1125.1 (g) (1) and (2).
Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 7 of 16

In other words, § 11-1125.1 creates a non-waivable process centered on
seniority that supersedes a collective bargaining agreement, which is
inconsistent with the statute.

25. Nevertheless, under the guise of utilizing the provisions of its CBA with
Local 1607 the District essentially concealed its failure to recognize Jones’
legislatively created property interest in being reinstated to a full time position for
many years. It accomplished the concealment in part, by declining to post
vacancies.

26. Jones became specifically aware of the District's non-compliance with 24
P.S. § 11-1125.1 during the Spring of 2018. The District posted a vacancy, and
Jones applied. Jones was the most senior demoted candidate seeking the
vacancy, but the District refused to place her in the vacant position. Instead, it
chose a younger, less senior person to be appointed to the position.

27. Jones challenged the District's decision, and asserted that the District had
violated 24 P.S. § 11-1125.1. She requested a hearing, but the District refused
to grant her a hearing.

28. Jones’ challenge of the District’s action in 2018 prompted the District to
revert to subterfuge and concealment when filling positions in 2019. The District
entered into a Memorandum of Understanding with Local 1607 on February 26,
2019, which specifically authorizes the District to fill vacant positions by offering
those positions to selected employees, who were to be displaced, or according to
the terminology of the CBA, “involuntarily transferred” for the up-coming school

year. Involuntarily transferred teachers are those whose current positions have
Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 8 of 16

been closed out for one reason or another. Specifically, the February 26, 2019
Memorandum of Understanding states that vacancies will not be posted until
“involuntarily transferred” teachers are given an opportunity to select a vacant
position. Specifically, it states:

For grades 4 through K, all involuntarily transferred teachers will

choose an open position in order of seniority and any vacancies

existing thereafter shall be posted pursuant to the language of

Article 13. (Emphasis supplied)
29. The effect and purpose of the February 26, 2019, Memorandum of
Agreement is to allow the District to avoid posting or providing notice of vacant
positions into which it would have to place Jones, due to her status as a demoted
employee. The ‘involuntarily transferred teachers” are allowed to select positions
they want to be transferred and appointed to in a private meeting with the
Superintendent and Local 1607, according to their respective seniority. Following
the adoption of the February 26 Memorandum of Agreement, the Superintendent
met with all the ‘involuntarily transferred teachers” and allowed them to pick from
a slate of vacant positions. The “involuntarily transferred teachers” who were
offered this opportunity have less instruction seniority than Jones.
30. The District thus avoided giving Jones notice of the fact that it was
depriving Jones of the property interest in reinstatement, or an opportunity to be
heard on her entitlement to be placed into a full time position.
31. The Superintendent has designed and effectuated the practice and policy

followed by the District with respect to denying Jones of notice and the

opportunity to be heard on her entitlement to be placed in a full time position.
Case 2:19-cv-00708-MJH Document 1 Filed 06/17/19 Page 9 of 16

COUNT |
Jones v Bethel Park School District and Joseph Pasquerilla
Claim Under 42 U.S.C. §1983

Violation of Jones Rights under 14 Amendment Procedural
Due Process Clause

32. |The above averments are incorporated herein as though set forth in full.
33. As ademoted employee, Jones has a legislatively created and court
recognized, state property interest in being reinstated to a full time position with
the District, before any teacher with lesser seniority is offered the opportunity to
move to a vacant position.

34. As such, whenever a full time position at the District becomes vacant,
Jones is entitled to be placed in that position, by virtue of the provision in the
Public School Code.

35. On numerous occasions since Jones has been demoted, the District has
appointed less senior teachers to vacancies, for which Jones has proper
certification.

36. On these occasions, the District had failed to notify Jones of its intent to fill
vacancies, failed to notify Jones of her rights under the Public School Code and
failed to offer Jones an opportunity to be heard regarding her entitlement to the
vacant positions.

37. When Jones was initially demoted, she was provided with inaccurate
information about the scope of the demotion and her rights to be reinstated by
her Local 1607 representative. The inaccuracies were not corrected by the

School District.
Case 2:19-cv-00708-MJH Document1 Filed 06/17/19 Page 10 of 16

38. Consequently, Jones was misled about her rights to be restored to a full
time position as provided by state law. She was told that she would have to
await an opportunity to exercise contractual rights regarding “voluntary transfers”
as set out in the CBA. In other words, she was advised that she would have to
await the posting of a position and then use the processes set out in the CBA for
voluntary transfers. In addition, the CBA contains false and misleading data
about Jones reinstatement rights. Jones was never advised that she had an
absolute right under the Public School Code to be reinstated to a full time
position, before any teacher with lesser seniority was transferred or appointed to
that position. Instead, she was purposefully misled about her rights.

39. The confusion sewn by the misinformation given Jones at the time of her
demotion was compounded by illegal provisions contained in the CBA. The
District and Local 1607 were parties to a CBA which directly contravened the
Public School Code’s provisions contained in §11-1125.1.

40. The District did not post vacancies when teachers retired or resigned or
when reassignments were necessitated due to changing class size. Instead, it
used the opportunity of teacher retirements or resignations or class size needs to
effectuate what are characterized as involuntary transfers under the CBA.

41. As described, this process is essentially a secretive one, which is
conducted by private meetings between the Superintendent and teachers who
are to be involuntarily transferred. Consequently, the District followed a pattern of
concealing the decision-making process regarding filling positions since Jones’

demotion.

10
Case 2:19-cv-00708-MJH Document1 Filed 06/17/19 Page 11 of 16

42. This involuntary transfer process, as described above, involves the
Superintendent deciding to close out programs or classes, and then meeting with
the effected teacher privately, with a Local 1607 representative present, and
reassigning the teacher to one of the positions opened by retirement or
resignation. The District has hired from the outside on only one occasion, since
20171, but did not, on that occasion, notify Jones of her rights, or its intent to
deprive her of her rights.

43. | When Jones finally became cognizant of the District’s subterfuge in 2018,
she applied for the opening. She was not selected to fill the position. Instead, it
was offered to a less-senior, younger employee, who was facing displacement at
the time. The District handled the matter as though it was covered by the
involuntary transfer provisions of the CBA, as opposed to the binding command
of the Public School Code.

44.  Atthat point Jones requested a hearing from the District, but was not
granted one. She asserted her right as the most senior demoted employee to be
selected for the position.

45. — The District, knowing that Jones believed the Public School Code
mandated her reinstatement to full time, before it transferred any other, less
senior employee to a full time position, reverted to transferring teachers though
secret means. Hence, it adopted, with the Union, the February 26, 2019
Memorandum of Understanding, which allows it to continue the secretive
practices of transferring teachers, whom it characterizes as involuntarily

transferred.

11
Case 2:19-cv-00708-MJH Document1 Filed 06/17/19 Page 12 of 16

46. Following the adoption of the February 26th Memorandum of
Understanding, the Superintendent closed out several positions, all of which
were occupied by teachers with less seniority than Jones. Then the
Superintendent, accompanied by a Local 1607 representative, met privately with
the affected teachers and allowed them to choose positions that were vacant due
to retirement, resignation, or shifting class size.
47. During this process, Jones was not notified that the District and
Superintendent intended to transfer less senior teachers to vacant positions and
had no intention of offering any of the vacant positions to Jones.
48. This was a calculated course on the part of the Superintendent and
District to keep Jones from asserting her right to re-instatement. Jones heard
about the process through the “grape vine.”
49. Asdescribed above, Jones, has been granted a property interest in
reinstatement to a full-time position by the Public School Code. 24 P.S.
§1125.1.(d)(2):

(d)(2) Suspended professional employes or professional employes

demoted for the reasons set forth in section 1124 shall be reinstated

on the basis of their seniority within the school entity. No new

appointment shall be made while there is such a suspended or

demoted professional employe available who is properly certificated to

fill such vacancy. (Emphasis supplied)
50. The District has made new appointments, without giving Jones notice,
ignoring Jones’ property interest in being reinstated before any new appointment
is made. The District has acted in this fashion without affording Jones a hearing,

or notice of the reasons that it is not reinstating her to a full time position before

transferring other teachers, with less seniority, to new full time positions.

12
Case 2:19-cv-00708-MJH Document1 Filed 06/17/19 Page 13 of 16

51. Superintendent Pasquerilla has been the architect of the District’s
treatment of Jones. Pasquerilla has managed the filling of positions in secret
meetings with teachers, in order to deny Jones notice of the existence of vacant
positions, notice of her right to those positions and the opportunity to be heard.
In carrying out the practice, the Superintendent is the final policy maker for the
District.

52. Superintendent Pasquerilla and the District have deprived Jones of her
right to procedural due process as guaranteed by the 14‘ Amendment to the
United States Constitution.

53. | Pasquerilla has acted under color of state law in accomplishing this
deprivation.

54. Jones has been injured by the deprivation, as she has been prevented
from exercising her rights to reinstatement to a full time position that is
guaranteed to her by the Public School Code. The denial of a hearing has
resulted in depriving Jones of the opportunity to assert her rights.

55. The actions of the District and Passquerilla have been deliberate and
conceived to deny Jones the procedural due process rights, which are
guaranteed to her by the 14" Amendment to the United States Constitution.

56. Jones has suffered back and future pay loss, as well as loss to her
eventual pension entitlement as a result of the misconduct of the School District.
Jones has also suffered emotional distress, embarrassment, and other personal

injuries due to the illegal conduct of the Defendants.

13
Case 2:19-cv-00708-MJH Document1 Filed 06/17/19 Page 14 of 16

Wherefore, Jones requests this Court assume jurisdiction of this claim and
provide injunctive relief against the District and Pasquerilla depriving Jones of her
state law property interest in reinstatement, without providing a hearing, and
award her damages, including back pay, compensatory damages and punitive
damages against Pasquerilla, and also provide an award of counsel fees in favor
of Jones against both defendants.

COUNT II
Jones v Bethel Park School District

Claim under the Age Discrimination in Employment Act
57. |The above averments are incorporated herein as though set forth in full.
58. Jones is over 40 and is therefore within the class of persons who fall
within the scope of the Age Discrimination in Employment Act.

59. _ By virtue of the operation of law, 24 P.S. § 11-1125.1, no teacher with less
seniority than Jones should have been appointed and placed in any of the open
positions, so long as Jones remained in a demotion status.

60. There was a position for a second grade teacher at Jones’ home school
that became vacant for the 2018-2019 school year.

61. Jones’ applied for the position. She signified her interest in the postion
and was the most qualified applicant.

62. The School District, however, used the opportunity of filling the position to
place a younger, less-senior teacher into the full-time position. This action was
taken in spite of the fact that Jones was clearly entitled to be recalled and had

vocalized her interest in the position.

14
Case 2:19-cv-00708-MJH Document1 Filed 06/17/19 Page 15 of 16

63. Aside from Jones, the District also overlooked another teacher who was
over 40, who had signified her interest in the job.

64. Jones was clearly qualified for the position for which she applied. Indeed,
her principal recommended that she be awarded the job.

65. The decision-maker in this regard was the Superintendent, Joseph
Pasquerilla. Pasquerilla chose a younger teacher for the position.

66. Pasquerilla was motivated by his interest in fostering a younger work force
of tenured employees.

67. Consequently, the District rejected Jones’ interest in the full-time position,
and kept her in a part-time position.

68. In pursuing this end, the School District allowed full reign to Pasquerilla’s
decision, which discriminated against Jones, based on her age.

69. Older teachers have been disadvantaged in other job transactions that
have occurred in the District.

70. Thereafter, Pasquerilla sought to justify his decision for pretextual
reasons.

71. However, it is clear that the School District had an obligation to place
Jones in one of the positions that became vacant at the end of the 2017-2018
school year, by virtue of §11-1125.1(d).

72. |The School District declined to place Jones in one of those positions due
to her age. In other words, as a result of Jones’ age, she was not selected for

the position.

15
Case 2:19-cv-00708-MJH Document1 Filed 06/17/19 Page 16 of 16

73. Jones timely filed a charge of age discrimination against the District with
the EEOC, and that claim has been cross-filed with the Pennsylvania Human
Relations Commission.

74. Jones has satisfied the requisite administrative procedure, as 60 days
have elapsed since Jones filed her charge of discrimination.

75. Jones was injured by virtue of the District’s action. The position to which
she applied was a full time position. She has continued in her part time position,
thus losing the opportunity to be paid as a full time teacher.

Wherefore, Jones request this Court assume jurisdiction of this matter
under the 29 U.S.C. § 626, and award Jones damages, counsel fees, a transfer
to a full time position and such other relief as is just and appropriate.

Respectfully submitted,
/s/ Edward A. Olds

Edward A. Olds, Esquire
PA ID #23601

 

/s/Jaimie L. George
Jaimie L. George, Esquire

PA ID #309368

OLDS RUSS MARQUETTE & PEACE
1007 Mount Royal Boulevard
Pittsburgh, PA 15223

Phone (412) 492-8975

ATTORNEYS FOR PLAINTIFF

16
